Citation Nr: 1619319	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to June 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  Pursuant to the January 2015 remand, a July 2015 hearing was scheduled, but the Veteran failed to report.  His representative submitted a statement on the same day requesting that the case be forwarded directly to the Board.  Therefore, his hearing request is considered withdrawn.

The issues of whether clear and unmistakable error (CUE) was made in a December 2008 denial of service connection for bilateral hearing loss and entitlement to service connection for Fahr's syndrome and Parkinson's disease have been raised by the record in a November 2014 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged multiple psychiatric stressors during service in great detail.  In his notice of disagreement, he stated that he served with the 3rd Radio Research Unit in Saigon in early 1965, when he routinely saw stacks of coffins piled on the flight line which reminded him of the "reality that every man in each coffin was a dead man as a result of serving his country."  He also reported rapid increases in daily casualties while he was in Saigon, and seeing more and more caskets each day filled him with increasing sadness.  In addition, while on guard duty with the 173rd Airborne Brigade, he apparently noticed that a guard he had just seen was no longer at his post, and feared the camp was under attack.  Finally, he reported that two Vietnamese taxi drivers and a waitress attempted to abduct him and another service member following a farewell party in 1965.  The Veteran said he had to forcibly turn off the taxi he was in, causing it to crash into a tree, with the second taxi crashing into the first.  Military police reportedly arrived with Saigon police, and the people involved were questioned.  The alleged incident occurred on June 16, 1965, and the Veteran provided the name of the other service member involved.  

While the October 2010 VA examiner acknowledged that the Veteran had a fear-based stressor, there have been no documented attempts to actually verify these stressors as required by VA's guidance manual.  Thus, attempts to verify the Veteran's stressor must be made.

In Gagne v. McDonald, 27 Vet.App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was, at minimum, obligated to submit multiple requests to the Joint Services Records Research Center (JSRRC), covering the relevant time window in 60-day increments. The Court explained that VA's duty to assist is not bound by the JSRRC's 60-day requirement and the fact that multiple record searches may burden JSRRC employees does not make VA's efforts to obtain the required information futile.

In addition, pertinent postservice private treatment records appear to be outstanding.  In his notice of disagreement, the Veteran also reported postservice psychiatric treatment from the Timonium Medical Clinic and several doctors throughout the years (i.e., Dr. Kelley, Dr. Hart, Dr. Wilson, and Dr. Behnke).  However, VA has not sought the identifying information and releases needed to obtain records of such treatment.  Because such records are likely to contain pertinent information, attempts to obtain them must be made (though the Veteran should be advised that the ultimate burden for ensuring that records of private treatment are obtained is with him).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Similarly, pertinent postservice VA treatment records appear to be outstanding. Although the Veteran denied any VA treatment in his January 2009 notice of disagreement, subsequent September 2010 VA treatment records note an appointment to establish VA care for his various ailments.  However, no subsequent VA treatment records are associated with his claims file.  Because outstanding records of VA treatment are constructively of record, they must be obtained.  

The Board notes that the Veteran established care at the Gainesville, Florida VA Medical Center (MC), but has since moved to Chevy Chase, Maryland.  Therefore, searches for relevant VA records in both regions should be conducted.  

Finally, the Board notes that, should new, relevant evidence be received as a result of the development above, it may render the October 2010 VA examiner's findings inadequate insofar as they do not consider a complete and accurate factual record (or new diagnoses may have arisen since).  If such is the case, then a new examination to obtain medical opinions considering the entire record will be necessary.  

Notably, the Board notes that, because the Veteran's appeal was certified in 2011, the DSM-IV (and not the DSM-5) applies.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to confirm the dates, locations, and circumstances of his reported stressors, to specifically include the alleged attempted abduction in June 1965.  Based on his response, inquiries should be made to all appropriate sources, including the Joint Services Records Research Center (JSRRC), to verify the reported stressors.  Per the explanation above, the AOJ must ensure that the entire period for which stressor(s) are identified is covered by the inquiries, submitting multiple 60-day requests to JSRRC if necessary.  The inquiry should include a search for any military police reports in June 1965 relating to an accident involving taxi drivers or an attempted abduction in Saigon.  The AOJ should issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.

2. Ask the Veteran to provide identifying information and authorizations needed to obtain records of psychiatric treatment the Veteran has received from private providers, to specifically include those he referenced in his notice of disagreement (Timonium Medical Clinic, Dr. Kelley, Dr. Hart, Dr. Wilson, and Dr. Behnke).  The AOJ should then obtain all records of adequately identified private treatment.

3. Ask the Veteran to identify the VA facilities where he has received treatment for psychiatric disabilities since establishing care in September 2010, if any, and obtain for the record all records of such treatment from all identified VA facilities.

4. Then, if the development sought above produces new evidence pertaining to psychiatric disabilities, arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of any identified psychiatric disability.  The examiner should be informed of any stressors that have been corroborated pursuant to the development above.  In addition, the examiner should note that the DSM-IV is to be applied to this case (rather than the DSM-5).  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran meet the diagnostic criteria under the DSM-IV for PTSD?  If not, please specify which criteria are not satisfied.

b. If the Veteran is diagnosed with PTSD, please opine whether it is at least as likely as not (a 50 percent or better probability) supported by any corroborated stressors in service, to specifically include those based on fear of hostile military or terrorist activity. 

c. For each psychiatric disability diagnosed other than PTSD, is it at least as likely as not (a 50 percent or better probability) that such disability is related to a corroborated stressor in service, to include fear of hostile military or terrorist activity?

The examiner must include a complete rationale with all opinions, citing to supporting factual evidence and medical literature as appropriate.

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

